Case 1:19-cv-00123-TSK Document 49 Filed 03/31/21 Page 1 of 5 PageID #: 261



                IN THE UNITED STATES DISTRICT COURT
            FOR THE NORTHERN DISTRICT OF WEST VIRGINIA
                             CLARKSBURG

DONALD CARL STOUT,

          Plaintiff,

v.                                        Civ. Action No. 1:19-CV-123
                                                     (Kleeh)

PRESTON COUNTY SHERIFF’S DEPARTMENT,
SHERIFF DANIEL LOUGHRIE, DEPUTY RANDY
STOCKETT, AND OFFICER OKAN,

          Defendants.


      ORDER ADOPTING REPORT AND RECOMMENDATION [ECF NO. 46]
              AND OVERRULING OBJECTIONS [ECF NO. 48]

     On June 14, 2019, the pro se Plaintiff, Donald Carl Stout

(“Plaintiff”), filed a Complaint pursuant to 42 U.S.C. § 1983.

Plaintiff alleges, among other things, that the defendants were

deliberately indifferent to his well-being and that the defendant

used excessive force and demonstrated improper training during his

July 1, 2017, arrest at the “back waters of Little Sandy Creek,

Bruceton Mills, WV.” Compl., ECF No. 1. On June 2, 2020, all

Defendants moved to dismiss Plaintiff’s Complaint in its entirety

with respect to Defendants Preston County Sheriff’s Department,

Sheriff Daniel Loughrie, Officer Okan – K-9 Dog, and in part as to

Deputy Randy Stockett. [ECF Nos. 33, 34]. On June 23, 2020,

Plaintiff filed a response in opposition to the defendants’ motion

to dismiss. [ECF No. 39].
Case 1:19-cv-00123-TSK Document 49 Filed 03/31/21 Page 2 of 5 PageID #: 262
STOUT v. PRESTON CO. SHERIFF’S DEPT., et al.                           1:19-CV-123

      ORDER ADOPTING REPORT AND RECOMMENDATION [ECF NO. 46]
              AND OVERRULING OBJECTION [ECF NO. 48]

     Pursuant to 28 U.S.C. § 636 and the local rules, the Court

referred the action to United States Magistrate Judge Michael J.

Aloi for initial review. On January 14, 2021, the Magistrate Judge

entered    a   Report     and   Recommendation         (“R&R”)   [ECF     No.   46],

recommending that the Court grant Defendants’ motion to dismiss

[ECF No. 33] and that Plaintiff’s Complaint be dismissed with

prejudice for the failure to state a claim upon which relief can

be granted pursuant to 28 U.S.C. § 1915(e)(2)(ii).

     The R&R also informed the parties of their right to file

specific written objections to the magistrate judge’s report and

recommendation. Under Local Rule 12 of the Local Rules of Prisoner

Litigation Procedure of the Northern District of West Virginia,

“[a]ny    party    may   object   to    a       magistrate   judge’s    recommended

disposition       by   filing   and    serving      written   objections     within

fourteen (14) calendar days after being served with a copy of the

magistrate judge’s recommended disposition.” LR PL P 12. Further,

the magistrate judge allotted an extra three (3) days to account

for mailing and service of any objections. [ECF No. 46]. Therefore,

parties have seventeen (17) calendar days from the date of service

of the R&R to file “specific written objections, identifying the

portions of the Report and Recommendation to which objection is

made, and the basis of such objection.” The R&R further warned the

parties that the “[f]ailure to file written objections . . . shall

                                            2
Case 1:19-cv-00123-TSK Document 49 Filed 03/31/21 Page 3 of 5 PageID #: 263
STOUT v. PRESTON CO. SHERIFF’S DEPT., et al.                 1:19-CV-123

      ORDER ADOPTING REPORT AND RECOMMENDATION [ECF NO. 46]
              AND OVERRULING OBJECTION [ECF NO. 48]

constitute a waiver of de novo review by the District Court and a

waiver of appellate review by the Circuit Court of Appeals.” The

docket reflects that Plaintiff accepted service of the R&R on

January 19, 2021. [ECF No. 47]. Plaintiff filed objections to the

R&R on February 3, 2021. [ECF No. 48].

     When reviewing a magistrate judge’s R&R, the Court must review

de novo only the portions to which an objection has been timely

made. 28 U.S.C. § 636(b)(1)(C). Otherwise, “the Court may adopt,

without    explanation,      any     of    the     magistrate      judge’s

recommendations” to which there are no objections. Dellarcirprete

v. Gutierrez, 479 F. Supp. 2d 600, 603–04 (N.D.W. Va. 2007) (citing

Camby v. Davis, 718 F.2d 198, 199 (4th Cir. 1983)). Courts will

uphold portions of a recommendation to which no objection has been

made unless they are clearly erroneous. See Diamond v. Colonial

Life & Accident Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005).

     “When a party does make objections, but these objections are

so general or conclusory that they fail to direct the district

court to any specific error by the magistrate judge, de novo review

is unnecessary.” Green v. Rubenstein, 644 F. Supp. 2d 723, 730

(S.D. W. Va. 2009) (emphasis added) (citing Orpiano v. Johnson,

687 F.2d 44, 47 (4th Cir. 1982)). “When only a general objection

is made to a portion of a magistrate judge’s report-recommendation,

the Court subjects that portion of the report-recommendation to

                                    3
Case 1:19-cv-00123-TSK Document 49 Filed 03/31/21 Page 4 of 5 PageID #: 264
STOUT v. PRESTON CO. SHERIFF’S DEPT., et al.                        1:19-CV-123

       ORDER ADOPTING REPORT AND RECOMMENDATION [ECF NO. 46]
               AND OVERRULING OBJECTION [ECF NO. 48]

only a clear error review.” Williams v. New York State Div. of

Parole,    No.    9:10-CV-1533   (GTS/DEP),       2012   WL   2873569,    at    *2

(N.D.N.Y. July 12, 2012).

      A party waives any objection to an R&R that lacks adequate

specificity. See Mario v. P & C Food Markets, Inc., 313 F.3d 758,

766 (2d Cir. 2002) (finding that a party’s objections to the

magistrate judge’s R&R were not specific enough to preserve the

claim for review). Bare statements “devoid of any reference to

specific findings or recommendations . . . and unsupported by legal

authority, [are] not sufficient.” Mario, 313 F.3d at 766. Pursuant

to the Federal Rules of Civil Procedure and this Court’s Local

Rules, “referring the court to previously filed papers or arguments

does not constitute an adequate objection.” Id.; see also Fed. R.

Civ. P. 72(b); LR PL P 12.

      The Court finds that Plaintiff’s objections are conclusory,

restate and clarify the allegations of his Complaint, and are not

specific to the findings and recommendation of the Magistrate Judge

with respect to the necessary standard for the allegations lodged

in   the   Complaint    of   excessive       force,   improper    training,    and

deliberate       indifference.   Because       Plaintiff’s       objections    are

insufficient, the Court is under no obligation to conduct a de

novo review. Accordingly, the Court reviewed the R&R for clear

error. Upon careful review, and finding no clear error, the Court

                                         4
Case 1:19-cv-00123-TSK Document 49 Filed 03/31/21 Page 5 of 5 PageID #: 265
STOUT v. PRESTON CO. SHERIFF’S DEPT., et al.                 1:19-CV-123

        ORDER ADOPTING REPORT AND RECOMMENDATION [ECF NO. 46]
                AND OVERRULING OBJECTION [ECF NO. 48]

ADOPTS the R&R [ECF No. 46]. The Motion to Dismiss is GRANTED [ECF

No. 33] and the Plaintiff’s Complaint is DISMISSED WITH PREJUDICE

for failure to state a claim upon which relief can be granted

pursuant to 28 U.S.C. § 1915(e)(2)(ii). Plaintiff’s pending “Rule

16 Motion to Present Discovery Evidence” [ECF No. 45] is DENIED as

moot.

     The Court DIRECTS the Clerk to enter judgment in favor of

these Defendants as it relates to the remaining claims.

     The Court ORDERS that this action be DISMISSED WITH PREJUDICE

and STRICKEN from the docket.

     It is so ORDERED.

     The Clerk is directed to transmit copies of this Order to

counsel of record via electronic means and to the pro se Plaintiff

via certified mail, return receipt requested.

     DATED: March 31, 2021


                                        /s/ Thomas S. Kleeh
                                        THOMAS S. KLEEH
                                        UNITED STATES DISTRICT JUDGE




                                    5
